*667Michigan, supreme court.
Copy.)
OF THE TERM OF SEPTEMBER, IN THE YEAR OF OUR LORD ONE THOUSAND EIGHT HUNDRED AND TWENTY ONE.
James Fulton, of the County of St. Clair, is delivered to bail, on a cepi Corpus, unto David C. McKinstry, of the County of Wayne, yeoman, and Conrad Ten Eyck, of the County of Wayne, yeomán, and John S. Roby, of the County of Wayne, Merchant, at the Suit of John Meldrum, in a plea of debt on Bond. (Signed) Charles C. Trowbridge
Corn1 of Bail, Wayne County, T.M.
Hunt & Larned Atts for Deft.
Michigan Territory, to wit: supreme court.
I Certify that the above is a true copy of the Bail piece on file in my office, in the Case of John Meldrum against James Fulton.
Detroit September 5th 1822.
Melvin Dorr
Clerk of the Supreme Court,
of the Territory of Michigan.
County of Wayne ss:
Let notice be given, without delay, to the within named Plaintiff or his Attorney, that the Defendant hath On the prayer and for the indemnity of his manucaptors been committed to the Custody of the Sheriff of the County of Wayne aforesaid, at the Suit of the Plaintiff in the within plea mentioned; and that unless Cause to the Contrary be shown by the Plaintiff before me, at my office in the City of Detroit, on Monday — the Ninth day of September, present, at four of the Clock in the afternoon, of that day, an exon-eretur will be endorsed on the Bail piece accordingly.
Dated at the City of Detroit, on the 5th day of September 1822.
Chs Che Trowbridge
Comr of Bail Wayne County.
I have notified John Meldrum, to appear before Chs C. Trowbridge Esq. Commissioner of Bail, in compliance with the above order, on Monday, the ninth day of September, instant, at 4 o’clock p.m.
Detroit September 5th 1822. For A. E. Wing Shff
T. Young Dept
Sworn to and Subscribed
Before me.
Chs Chr Trowbridge Comr of Bail.
*668County of Wayne ss: City of Detroit, Monday 9th Sept. 4 p.m.
The Plaintiff not having appeared, and due proof having been made of the service of the notice, as appears by the affidavit hereto annexed, let an Exoneretur be endorsed on the Bail piece accordingly.
Chs Chk Trowbridge
Comr of Bail.